Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Weber on 03/31/2021.

The application has been amended as follows: Enter the amendment filed 03/22/2021, and then: 
In the specification:
Paragraph [0041], first sentence, amend as follows: “Various exemplary post-amplification measurements are depicted as 106, 180, and 110 in FIG. 1B using various melt stage detection techniques.”

In the claims:
Claim 30, amend as follows:
The method of claim 26, further comprising:
taking at least a first and second post-amplification measurement of the first indicator of amplification at a first and second temperature, respectively, for at least one of the first plurality of sample reaction volumes;
identifying one or more changes in the first indicator of amplification based on the post-amplification measurements of the first indicator or amplification;
associating the at least one change to a post-amplification temperature;
comparing the post-amplification temperature associated with the at least one change to an expected melt temperature for the target nucleic acid; and
identifying an erroneous amplification product based on the comparing.

Claim 32, amend as follows:
The method of claim 30, wherein taking a plurality of measurements of the first indicator of amplification further comprises:
associating the measurements of the first indicator of amplification for the first plurality of sample reaction volumes to a quantification cycle value (Cq) 
comparing the quantification cycle values associated with the plurality of measurements to an expected quantification cycle value for the amplification assay; and
identifying an erroneous amplification product based on the comparing.

Claim 50, amend as follows:
The method of claim 26, further comprising quantifying the amplification, wherein quantifying the amplification comprises determining a quantification cycle value (Cq) or a cycle threshold value based on the detecting or measuring the first indicator of amplification, wherein .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art did not teach or suggest determining an “angle of launch” based on measurements taken during an amplification reaction, and using it to determine that an amplification reaction contained an amount of amplified product, for which amplification reaction a post-amplification measurement was not consistent with that reaction containing an amplified product.
Regarding the term “quantification cycle value” or “Cq”, this is a term of art as described in, e.g., Tellinghuisen (2015), and as such would have been understood by one having ordinary skill in the art as any one of a number of common indices used to relate an amplification curve to the amount of initial target nucleic acid (see Figure 1).
The restriction as between the elected claims and claim 40 is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637